Citation Nr: 9935188	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  94-07 454	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for presbyopia.

2.  Entitlement to a compensable rating for a laparotomy 
scar.

3.  Entitlement to a compensable rating for residuals of 
shell fragment wound to the left ribs.

4.  Entitlement to a compensable rating for residuals of a 
corneal scar of the left eye with decreased visual acuity and 
astigmatism from September 1, 1992 to February 14, 1997.

5.  Entitlement to a rating greater than 10 percent for 
residuals of a corneal scar of the left eye with decreased 
visual acuity and astigmatism from February 14, 1997.

6.  Entitlement to a compensable rating for residuals of 
shell fragment wound to the right thigh.

7.  Entitlement to a rating greater than 10 percent for 
residuals of shell fragment wound to the left knee.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to August 
1992.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1993 rating decision 
by the Roanoke, Virginia RO, which granted service connection 
for a laparotomy scar, a corneal scar of the left eye, and 
shrapnel wound scars of the right forearm, right thigh, left 
ribs and left knee, each evaluated as non-compensable from 
September 1992.  The March 1993 rating decision also denied 
service connection for astigmatism and presbyopia.

In June 1996, a hearing was held at the Board before C.W. 
Symanski, who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  At the hearing, the 
veteran indicated that he did not wish to pursue a claim for 
an increased rating for a shrapnel wound scar of the right 
forearm.  He further indicated that the claim for astigmatism 
and presbyopia was limited to the left eye.

This case was before the Board in August 1996 when it was 
remanded for additional development.

By rating decision dated in March 1999, the RO, in pertinent 
part, increased the rating for the veteran's service-
connected corneal scar of the left eye (now characterized as 
corneal scar of the left eye with decreased visual acuity and 
astigmatism) from 0 percent to 10 percent, effective from 
February 1997.  In addition, the RO, in pertinent part, 
increased the rating for the veteran's service-connected 
residuals of shell fragment wound to the left knee from 0 
percent to 10 percent, effective from September 1992.  
Thereafter, the veteran continued his appeal.

By rating action in June 1999, the RO granted service 
connection for residuals of a shell fragment wound to the 
left lower lung with hemithorax and retained metallic 
fragment and rated the condition as non-compensably 
disabling.  The veteran was notified of the decision and of 
his appellate rights by letter dated the same month; however, 
to-date no appeal has been filed.  Accordingly, that issue is 
not before the Board at this time.


FINDINGS OF FACT

1.  The veteran was diagnosed with presbyopia during service.

2.  The claim for service connection for presbyopia is not 
plausible.

3.  The veteran's service-connected laparotomy scar is 
manifested primarily by complaints of abdominal cramping 
behind the scar without objective evidence of tenderness, 
pain, or significant functional limitation.

4.  The veteran's service-connected residuals of shell 
fragment wound to the left ribs are manifested primarily by 
complaints of stiffness in the ribs without objective 
evidence of tenderness, pain, or significant functional 
limitation.

5.  The veteran's service-connected residuals of a corneal 
scar of the left eye with decreased visual acuity and 
astigmatism were manifested by corrected visual acuity of no 
worse than 20/40 and no evidence of diplopia or visual field 
deficit from September 1, 1992 to February 14, 1997. 

6.  The veteran's service-connected residuals of a corneal 
scar of the left eye with decreased visual acuity and 
astigmatism have been manifested by corrected visual acuity 
of no worse than 20/50 and no evidence of diplopia or visual 
field deficit since February 14, 1997.


CONCLUSIONS OF LAW

1.  The claim of service connection for presbyopia is not 
well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 4.9 (1998).

2.  The criteria for a compensable rating for the veteran's 
service-connected laparotomy scar have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.31, 4.40, 4.45, 4.118, Diagnostic Codes 7803, 7804, 7805 
(1998).

3.  The criteria for a compensable rating for the veteran's 
service-connected residuals of shell fragment wound scarring 
to the left ribs have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.40, 4.45, 
4.118, Diagnostic Codes 7803, 7804, 7805 (1998).

4.  The criteria for a compensable rating for residuals of a 
corneal scar of the left eye with decreased visual acuity and 
astigmatism from September 1, 1992 to February 14, 1997 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.84a, Diagnostic Codes 6009, 6078, 6079 
(1998).

5.  The criteria for a disability evaluation greater than 10 
percent for residuals of a corneal scar of the left eye with 
decreased visual acuity and astigmatism from February 14, 
1997 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.84a, Diagnostic Codes 6009, 6078, 
6079 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that the veteran sustained 
multiple injuries from a grenade explosion in July 1965.  The 
veteran sustained a left hemothorax that was treated with a 
tube thoracotomy; exploratory laparotomy was negative.  
Service medical records also note that the veteran sustained 
shrapnel wound to the left eye that resulted in decreased 
visual acuity.  A May 1982 optometry clinic report notes an 
impression of astigmatism and presbyopia.  On examination for 
retirement from service in May 1992, a 1/2-inch scar on the 
left ribs and a 5-inch scar from an exploratory laparotomy 
were noted.  Distant vision corrected to 20/20 on the right 
and 20/40 on the left; near vision corrected to 20/20 on the 
right and 20/200 on the left.  The veteran retired from 
active service in August 1992.

In January 1993, the veteran was afforded a VA general 
medical examination.  The examination report notes the 
veteran's history of shrapnel wounds-including to the face, 
chest and leg-in 1965.  The veteran complained of blurred 
vision in the left eye.  Examination revealed a 1/2-inch scar 
on the left ribs and a 5-inch scar from an exploratory 
laparotomy.  These scars were described as old and nontender, 
with no adhesion and no loss of function of the underlying 
structures.  Visual examination revealed a corneal scar in 
the left eye.  Near vision corrected to 20/20 in the right 
eye and 20/40 in the left eye.  No diplopia or visual field 
deficit was noted.  Diagnoses included small corneal scar in 
the central left eye, astigmatism and presbyopia.

A March 1993 rating decision granted service connection for a 
corneal scar of the left eye, an exploratory laparotomy scar, 
and shrapnel wound scars of the right forearm, right thigh, 
left ribs and left knee, each evaluated as non-compensable 
effective from September 1992.  The March 1993 rating 
decision also denied service connection for astigmatism and 
presbyopia.  The veteran appealed this decision.

The veteran testified during a June 1996 hearing before the 
Board that he has a small shell fragment wound in the left 
ribs.  He stated that "sometimes the ribs, themselves, 
become a little sore and stiff" when he uses his left arm.  
He stated that the scar itself "is not tender at all."  The 
veteran also testified that his laparotomy scar "is tender, 
but it's not painful."  He stated that "the muscle group 
behind [the scar] tends to cramp up a little bit" when he 
uses his abdominal muscles.  In addition, the veteran 
testified that his left eye has gotten progressively weaker 
since he sustained a shrapnel wound injury to the cornea 
during service.  He stated that he has the most problems with 
near visual acuity in the left eye.

Following remand by the Board in June 1996, the veteran 
submitted a December 1996 statement from A. B. Braff, M.D., 
his private physician.  Dr. Braff stated that the veteran 
underwent an eye examination and glaucoma test in July 1996.  
An old corneal scar was noted in the left eye.  Corrected 
vision was 20/20 in the right eye and 20/30 in the left eye.  
New glasses were prescribed.

A February 1997 VA special visual examination report notes 
the veteran's history of a shrapnel injury to the face during 
service.  Upon examination, uncorrected visual acuity at a 
distance was noted to be 20/400 bilaterally.  With 
correction, the veteran improved to 20/20 on the right and 
20/50 on the left.  Near visual acuity was 20/400 on the 
right side and 20/800 on the left side without correction.  
With correction, the veteran improved to 20/20 on the right 
and 20/50 on the left.  Examination of the extraocular 
muscles demonstrated no evidence of diplopia.  Visual fields 
were full bilaterally.  Fundus examination was entirely 
within normal limits bilaterally.  External examination 
revealed a corneal scar on the left side that was centrally 
located.  Impression included refractive error and history of 
trauma with corneal scar on the left eye.  The examiner noted 
that the best corrected visual acuity for the left eye was 
20/50, thought to be consistent with location of the corneal 
scar.

A February 1997 VA special skin examination report notes the 
veteran's complaints of a "slight pulling" in his left 
chest when he reaches above his head.  Examination of the 
left chest revealed a 11/4-by 11/4-inch scar with no keloid 
formation, inflammation, or tenderness to palpation.  
Cosmetic effect was noted to be minimal.  No limitation of 
function was noted.  The veteran had no complaints referable 
to his laparotomy scar.  Examination revealed a 7-inch 
vertical midline supraumbilical surgical scar with no keloid 
formation, inflammation, or tenderness to palpation.  
Cosmetic effect was noted to be minimal.  No limitation of 
function was noted.  Diagnoses included shrapnel wounds to 
the left anterior chest wall with minimal to no functional 
deficits, and a healed, asymptomatic midline abdominal 
surgical scar with no functional deficits.

An April 1998 VA special eye examination report notes the 
veteran's history of shrapnel wound to the left eye during 
service.  Upon examination, uncorrected visual acuity at a 
distance was noted to be 20/400 bilaterally.  With 
correction, the veteran improved to 20/20 on the right and 
20/50 on the left.  Near visual acuity was 20/400 on the 
right side and 20/800 on the left side without correction.  
With correction, the veteran improved to 20/20 on the right 
and 20/50 on the left.  Examination of the extraocular 
muscles was unremarkable.  External examination revealed a 
central corneal scar on the left side.  Fundus examination 
was unremarkable.  Impression included refractive error, 
decreased visual acuity of the left eye, and central corneal 
scar of the left eye.  The examiner stated that the veteran's 
corneal scar

involves the anterior cornea including 
the anterior stroma, [and] that the scar 
was felt to be consistent with the 
[veteran's] visual acuity because of its 
location in the visual axis.  In terms of 
the astigmatism and presbyopia, the 
presbyopia would be expected at [the 
veteran's] age but would not be expected 
to be a result of trauma.  The [veteran] 
also has astigmatism on the right side 
and therefore his astigmatism could not 
be automatically attributed to his 
trauma.  However, it is possible that the 
astigmatism that the [veteran] now 
manifests on the left side could be 
somewhat irregular and therefore the 
impact of this astigmatism on his visual 
acuity may be greater than what one might 
expect based purely on the measured level 
of astigmatism.  In any event, the 
location of the scar alone would be 
expected to be enough to decrease the 
[veteran's] vision.

In a December 1998 addendum to the April 1998 VA special eye 
examination, the examiner stated that he had reviewed the 
veteran's claims file.  The examiner reiterated the opinions 
noted in the April 1998 VA examination report.

By a rating decision dated in March 1999, the RO, in 
pertinent part, increased the rating for the veteran's 
service-connected corneal scar of the left eye (now 
characterized as corneal scar of the left eye with decreased 
visual acuity and astigmatism) from 0 percent to 10 percent, 
effective from February 1997.  The veteran continued his 
appeal.

An April 1999 VA special muscles examination report notes the 
veteran's history of "blood in the left lung" during 
service.  The veteran stated that he was currently having no 
problems pertaining to his left lung.  Examination of the 
chest revealed pectus excavatum.  The lungs were clear to 
auscultation.  A February 1997 x-ray revealed a metallic 
fragment in the left lower lobe.  Examination of the skin 
revealed two scars on the anterior chest wall measuring 11/2-
by-1/2-centimeters and 3/4-by-1/2-centimeters.  The first scar was 
raised and the second scar was slightly flat.  Both scars 
were nontender and mobile.  Diagnoses included metallic 
fragment in the left lung, currently asymptomatic.

Analysis

Presbyopia

Under the applicable criteria, service connection will be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(b).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  However, presbyopia is not a disease 
for VA compensation purposes; it is considered a congenital 
or developmental defect, such as refractive error of the eye, 
for which service connection may not be granted as a matter 
of law.  38 C.F.R. §§ 3.303(c), 4.9; Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

In the case at hand, the veteran's service medical records 
demonstrate the diagnosis of presbyopia.  VA examinations 
following service also note a diagnosis of presbyopia.  
Presbyopia is not a disability within the meaning of 
applicable legislation providing compensation benefits.  38 
C.F.R. § 3.303(c).  Therefore, the veteran has failed to 
submit a well-grounded claim and his claim must be denied.

Laparotomy Scar and Left Ribs

The veteran contends that his service-connected laparotomy 
scar and residuals of shell fragment wound to the left ribs 
are more disabling than currently evaluated.  Initially, the 
Board finds that the veteran's claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, he has submitted claims that are plausible-capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In addition, VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski , 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  In cases where the 
original rating assigned is appealed, consideration must be 
given to whether the veteran deserves a higher rating at any 
point during the pendency of the claim.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran is currently assigned non-ompensable ratings for 
his service-connected laparotomy scar and residuals of shell 
fragment wound to the left ribs.  Under applicable 
regulation, superficial scars will be rated at 10 percent 
when poorly nourished with repeated ulceration or if tender 
and painful on objective demonstration.  Diagnostic Codes 
7803, 7804.  Other scars are rated on the limitation of 
function of the part affected.  Diagnostic Code 7805.  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

The Board concludes that the veteran's current level of 
disability due to his service-connected laparotomy scar does 
not approach that which would be required for a compensable 
rating.  The evidence of record shows that the veteran has 
conceded that he does not have any pain in the laparotomy 
scar, nor is there any evidence that the scar is anything but 
well healed.  The veteran's only complaint is of a little bit 
of cramping when using his abdominal muscles; however, there 
is nothing to indicate that this involves any significant 
loss of function.  In fact, VA examination 1993 revealed no 
functional loss to the underlying structure, and VA 
examination in 1997 revealed no limitation of function.

Similarly, it is concluded that the veteran's current level 
of disability due to his service-connected residual scarring 
of a shell fragment wound to the left ribs does not approach 
the requirements for a compensable evaluation.  The evidence 
of record shows that the veteran has conceded that he does 
not have any pain in the scar, nor is there any evidence that 
the scar is anything but well healed.  The veteran's only 
complaint is of some stiffness in his ribs when using his 
left arm; however, there is nothing to indicate that this 
involves any significant loss of function.  In fact, VA 
examination 1993 revealed no functional loss to the 
underlying structure, and VA examination in 1997 revealed no 
limitation of function.  

The Board has considered the effect of pain in rating these 
disabilities.  Although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The veteran 
has indicated that his laparotomy and left ribs scars are not 
painful; therefore, from a functional point of view, it is 
clear that higher ratings are not warranted.

Accordingly, the Board concludes that, that with 
consideration of 38 C.F.R. § 4.7, the criteria for 
compensable ratings for a laparotomy scar and residuals of 
shell fragment wound to the left ribs are not met.  The Board 
also has considered whether the veteran is entitled to 
"staged" ratings for these disabilities, as prescribed by 
in Fenderson.  However, at no time does the evidence show 
entitlement to a compensable rating.  The ratings described 
above reflect the greatest degree of disability shown by the 
record; thus, staged ratings are not for application.

Corneal Scar of the Left Eye
With Decreased Visual Acuity and Astigmatism

The veteran essentially contends that his corneal scar of the 
left eye with decreased visual acuity and astigmatism is more 
severe than reflected by the currently assigned rating.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, he has submitted a claim that is plausible-
capable of substantiation.  Murphy, supra, Proscelle, supra.  
Moreover, it appears that the evidence has been fully 
developed and the RO has complied with its duty to assist the 
veteran in the development of that evidence.  However, on the 
basis of the entire record, the Board finds that an increase 
is not warranted.

The veteran's visual disability is evaluated pursuant to 38 
C.F.R. § 4.84a, Diagnostic Code 6009, unhealed injury of the 
eye.  The disability, in chronic form, is rated according to 
impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
Impairment of central visual acuity is evaluated from non-
compensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079.  A 10 percent rating is 
warranted for impairment of central visual acuity when vision 
in one eye is correctable to 20/50 and vision in the other 
eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic 
Code 6079.  A 20 percent disability rating is warranted for 
visual acuity of 20/70 in one eye and 20/50 in the other eye.  
38 C.F.R. § 4.84a, Diagnostic Code 6078.  If central visual 
acuity in both eyes is correctable to 20/40 or better, a non-
compensable rating is assigned. 38 C.F.R. § 4.84a, Diagnostic 
Code 6079.

In the present case, the veteran is assigned a non-
compensable rating from September 1, 1992 to February 14, 
1997 and a 10 percent rating thereafter.  The medical 
evidence of record indicates that from September 1, 1992 to 
February 14, 1997, the veteran's visual acuity, as corrected, 
was no worse than 20/20 in his right eye and 20/40 in the 
left eye.  There were no findings of diplopia or visual field 
deficit.  As noted above, a 10 percent rating is warranted 
for impairment of central visual acuity when vision in one 
eye is correctable to 20/50 and vision in the other eye is 
correctable to 20/40.  Diagnostic Code 6079.  The veteran 
clearly does not meet the schedular requirements for a 
compensable evaluation from September 1, 1992 to February 14, 
1997.

In addition, the medical evidence of record indicates that 
from February 14, 1997, the veteran's visual acuity, as 
corrected, was no worse than 20/20 in his right eye and 20/50 
in the left eye.  There were no findings of diplopia or 
visual field deficit.  As noted above, a 20 percent 
disability rating is warranted for visual acuity of 20/70 in 
one eye and 20/50 in the other eye.  Diagnostic Code 6078.  
The veteran clearly does not meet the schedular requirements 
for a rating greater than 10 percent from February 14, 1997.

Accordingly, the Board concludes that, that with application 
of 38 C.F.R. § 4.7, the criteria for a compensable rating for 
a residuals of a corneal scar of the left eye with decreased 
visual acuity and astigmatism from September 1, 1992 to 
February 14, 1997 and the criteria for a rating greater than 
10 percent for residuals of a corneal scar of the left eye 
with decreased visual acuity and astigmatism from February 
14, 1997 are not met.  The Board also has considered whether 
the veteran is entitled to a "staged" rating, as prescribed 
by in Fenderson.  However, at no time from September 1, 1992 
to February 14, 1997 does the evidence show entitlement to a 
compensable rating.  In addition, at no time since February 
14, 1997 does the evidence show entitlement to a rating 
greater than 10 percent.  


ORDER

Entitlement to service connection for presbyopia is denied.

Entitlement to a compensable rating for a laparotomy scar is 
denied.

Entitlement to a compensable rating for residuals of shell 
fragment wound to the left ribs is denied.

Entitlement to a compensable rating for residuals of a 
corneal scar of the left eye with decreased visual acuity and 
astigmatism from September 1, 1992 to February 14, 1997 is 
denied.

Entitlement to a rating greater than 10 percent for residuals 
of a corneal scar of the left eye with decreased visual 
acuity and astigmatism from February 14, 1997 is denied.


REMAND

The veteran contends that his service-connected residuals of 
a shell fragment wound to the right thigh are more disabling 
than currently evaluated.  In addition, the veteran contends 
that his service-connected left knee disability is more 
disabling than currently evaluated.

In the August 1996 Remand, the Board directed the RO to 
schedule the veteran for a special VA surgical/orthopedic 
examination in order to ascertain the nature and severity of 
his right thigh disability and left knee disability.  In 
particular, it was to be ascertained whether any scar is 
painful and any interference with function of any underlying 
joint or muscle was to be specified for the record.  Range of 
motion studies were to be performed.  The examiner was to 
comment upon the effects of the veteran's service connected 
right thigh disability and left knee disability on ordinary 
activity and on how these disabilities impair him 
functionally.  The examiner was to determine whether the 
lower extremities exhibit weakened movement, excess 
fatigability, or incoordination attributable to the service 
connected disability; and, if feasible, these determinations 
were to be expressed in terms of the degree of additional 
range of motion loss or favorable or unfavorable ankylosis 
due to any weakened movement, excess fatigability, or 
incoordination.  Finally, the examiner was to express an 
opinion on whether pain could significantly limit functional 
ability during flare-ups or when the right thigh and left 
knee are used repeatedly over a period of time.  These 
determinations, if feasible, were to be portrayed in terms of 
the degree of additional range of motion loss or favorable or 
unfavorable ankylosis due to pain on use or during flare-ups.

VA examinations of the right thigh were conducted in February 
1997 and April 1999; however, the examiners did not render 
all the requested opinions.  The February 1997 VA examination 
report notes the veteran's complaints of some soreness and 
twitching of his right thigh when standing or walking for 
long periods of time.  Examination revealed a loss of 
subcutaneous tissue under a scar on the right thigh.  The 
April 1999 VA examination report notes the veteran's 
complaints of constant stiffness and soreness in the anterior 
aspect of the right thigh.  Examination revealed normal 
strength in the lower extremities and hypesthesia over a scar 
on the right thigh.  The examiners, however, made no 
determinations concerning pain, weakness and fatigability.  
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 
38 C.F.R. § 4.40.  These additional findings, or the absence 
of these symptoms, is an essential part of rating the 
disability at issue.  The veteran should be afforded VA 
neurologic and orthopedic examinations in order to comply 
with the dictates of the Board Remand. 

The VA examination of the left knee was conducted in February 
1997; however, the examiner did not render all the requested 
opinions.  The February 1997 VA examination report notes the 
veteran's complaints of left knee pain, swelling and giving 
way.  Range of motion was 0 to 120 degrees.  The examiner 
also noted there was some effusion and retropatellar 
tenderness, but no instability in the left knee.  The 
examiner, however, made no determinations concerning pain, 
weakness and fatigability in terms of the degree of 
additional range of motion loss.  In accordance with the 
guidance provided in DeLuca, these additional findings, or 
the absence of these symptoms, is an essential part of rating 
the disability at issue.  The veteran should be afforded 
another orthopedic examination in order to comply with the 
dictates of the Board Remand. 

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  In view of the RO's failure to follow the 
directives in the August 1996 Remand, the Board concludes 
that additional development of the record is required prior 
to appellate disposition.  

The Board also notes that in Fenderson, supra, the Court 
recognized a distinction between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection (as in this case) and a claim for an increased 
rating for a service-connected disability.  The Court found 
two important reasons for this distinction-consideration of 
"staged" ratings and the adequacy of the statement of the 
case.  On Remand, the RO will have an opportunity to 
specifically consider whether staged ratings would be 
appropriate.

In view of the foregoing, the case is hereby REMANDED for the 
following actions:

1.  The veteran should be scheduled for 
VA orthopedic and neurologic examinations 
in order to ascertain the nature and 
severity of his residuals of a shell 
fragment wound to the right thigh and 
residuals of a shell fragment wound to 
the left knee.  It is essential that the 
neurologist discusses the presence or 
absence of symptoms compatible with 
peripheral neuropathy and provides a 
clear description of any other 
neurological findings appropriate.  The 
orthopedic examiner should fully describe 
any weakened movement, excess 
fatigability and incoordination present 
in the lower extremities.  Determinations 
on pain with use should be noted and 
described.  If feasible, the 
determinations concerning pain, weakness, 
fatigability and incoordination should be 
expressed in terms of the degree of 
additional range of motion loss.  The 
examiner should also provide an opinion 
as to whether pain could significantly 
limit functional ability during flare-ups 
or when the right thigh and left knee are 
used repeatedly over a period of time.  
These determinations should, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  If the 
examiner feels that such determinations 
are not feasible, this should be stated 
for the record together with the reasons 
why it is not feasible.  All indicated 
tests and x-ray examinations should be 
conducted.  The claims folder and a copy 
of this Remand must be made available to 
the examiners for review.

3.  The RO should then review the claims 
and determine whether the reports of 
examination requested above comply with 
the dictates of this Remand.  If not, 
corrective action should be implemented.  
Thereafter, the RO should again review 
the veteran's claims and, in particular, 
should consider the principles set forth 
by the Court in Fenderson regarding 
initial ratings for service-connected 
disabilities.  If either claim continues 
to be denied, a supplemental statement of 
the case should be issued and the veteran 
should be given the opportunity to 
respond. 

The case should then be returned to the Board for completion 
of appellate consideration if otherwise in order.  No action 
if required by the veteran until he receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals


 

